                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Statesville Division

 UNITED STATES OF AMERICA,
      v.
                                                                 No. 5:19-cr-22-MOC-DSC
GREG E. LINDBERG, et al.,
                       Defendants.

DEFENDANT GREG E. LINDBERG’S MOTION FOR RELEASE PENDING APPEAL

           This Court is scheduled to sentence defendant Greg Lindberg on August 19, 2020, and will,

shortly thereafter, enter a final judgment, which Mr. Lindberg intends to appeal. The Court should

grant Mr. Lindberg release under 18 U.S.C. § 3143 while that appeal is pending.

           Mr. Lindberg’s release pending appeal is more than justified by the unsettled state of federal

bribery law. As the Court has repeatedly acknowledged, the Fourth Circuit will ultimately bring clarity

to several issues raised in this case, including questions about the scope and application of the Supreme

Court’s decision in McDonnell v. United States, 136 S. Ct. 2355 (2016). Importantly, to find that these

issues justify release pending appeal, the Court simply must determine that they “could be decided the

other way.” United States v. Steinhorn, 927 F.2d 195, 196 (4th Cir. 1991) (per curiam). The Court does

not need to conclude that Mr. Lindberg is likely to succeed on appeal. In fact, courts have granted

release pending appeal to past bribery defendants who were ultimately unsuccessful in the Fourth

Circuit. See, e.g., Order, McDonnell v. United States, No. 15-4019 (4th Cir. Jan. 26, 2015), Dkt. No. 39

(granting release pending appeal that was unsuccessful in Fourth Circuit but successful in Supreme

Court); Order, United States v. Jefferson, No. 1:07-cr-209 (E.D. Va. Nov. 18, 2009), Dkt. No. 619

(granting release pending appeal in a case that was unsuccessful at the Fourth Circuit). This Court

should follow suit, particularly when doing so could avoid the unnecessary incarceration of a 50-year-

old defendant during a pandemic that prisons have struggled to combat.




     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 1 of 17
                                         LEGAL STANDARD

        18 U.S.C. § 3143 governs a defendant’s release pending appeal. See also Fed. R. Crim. P. 46(c).

This statute states, in relevant part, that a defendant should not be detained if the Court finds: (1) “by

clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any

other person or the community if released” on personal recognizance, an unsecured appearance bond,

or other conditions, and (2) “the appeal is not for the purpose of delay and raises a substantial question

of law or fact likely to result in” either “reversal” or “an order for a new trial.” 18 U.S.C. § 3143(b)(1).

        A substantial question is simply “a ‘close’ question or one that very well could be decided the

other way.” Steinhorn, 927 F.2d at 196 (quoting United States v. Giancola, 754 F.2d 898, 901 (11th Cir.

1985)). In other words, it “is one of more substance than would be necessary to a finding that it was

not frivolous.” Giancola, 754 F.2d at 901. Substantial questions can include ones that are “novel” or

have “not been decided by controlling precedent.” United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985).

A question is likely to result in reversal or an order for a new trial if, assuming the defendant wins on

appeal, the question is integral enough to the merits of the case to warrant that relief. Id.; see Steinhorn,

927 F.2d at 196 (granting release pending appeal because “if [the Fourth Circuit] reverse[d] the district

court’s ruling on the entrapment issue, [it] would likely order a new trial”).

        Notably, to find a “substantial question” likely to result in reversal or a new trial, the Court

does not need to find “a likelihood of success on appeal.” United States v. Garcia, 340 F.3d 1013, 1020

n.5 (9th Cir. 2003); Giancola, 754 F.2d at 900 (holding that statute does not “mean that a court may

grant bail only if it finds that its own rulings are likely to be reversed on appeal”). This Court must

decide only whether other judges could disagree with its holding, and if they do, whether the relief

that they granted would be a new trial or reversal.




                                    2
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 2 of 17
                                              ARGUMENT

        Much of the § 3143 standard should not be in dispute as to Mr. Lindberg: He is not a flight

risk, and he is not bringing an appeal solely for purposes of delay. In addition, as explained below, his

appeal will raise at least three substantial questions that the Fourth Circuit will need to resolve. Finally,

the global pandemic raises complications that will render it difficult for Mr. Lindberg to meaningfully

contribute to his appeal while incarcerated.

        For these reasons, Mr. Lindberg should be granted release pending appeal. But if this Court

disagrees, then it should set a report date for Mr. Lindberg that will allow the Fourth Circuit sufficient

time to conduct an unhurried review of whether release is appropriate pending appeal. See 18 U.S.C.

§ 3145(c); Fed. R. App. P. 9(b).

I.      Mr. Lindberg Is Not a Flight Risk.

        This Court has already concluded that Mr. Lindberg is not a flight risk. After the jury verdict,

the Court observed that Mr. Lindberg has been “on bond for this long period of time where there

appear to be no violations,” that he has spent significant resources to “try to get acquitted,” and that

this effort would continue with an “attempt to appeal this.” Trial Tr. 1836:12-15, 22-23.

        The Court’s observation remains true today: Mr. Lindberg has complied with his release

conditions and is committed to seeing the judicial process through all the appellate stages. In addition,

Mr. Lindberg has been well aware, throughout these proceedings, of both the statutory maximum

penalty and the guidelines’ range for the conduct of which he now stands convicted. In the time since

this Court concluded that Mr. Lindberg is not a flight risk, nothing has changed about his commitment

to vindicating his rights within the judicial process.

II.     Mr. Lindberg’s Appeal Will Not Be Brought for Delay, and It Will Raise At Least Three
        Substantial Questions of Law.

        It is also beyond question that Mr. Lindberg’s appeal will be brought for purposes other than

delay. On appeal, Mr. Lindberg will raise several meritorious arguments, some of which this Court


                                     3
      Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 3 of 17
acknowledged will need to be resolved by the Fourth Circuit, e.g., Trial Tr. 1359:5-7 (“And there’s

nothing in the Fourth Circuit that directly answers that question [of whether this case involves an

official act] yet, but we’ll get the answer in this case if we send her up.”), and another of which had

the support of the government during trial, e.g., Trial Tr. 1346:7-11, 1453:13-24 (discussing the

appropriate jury instruction on official act); Gov’t’s Mem. in Supp. of Proposed Jury Instructions, Dkt.

No. 186 (raising concerns about the Court’s proposed instruction on official act). Mr. Lindberg has

also shown that he is seriously pursuing his appeal for reasons other than delay by diligently preserving

his appellate rights through objections and filings and by ordering trial transcripts. See United States v.

Lanning, No. 10-cr-47, 2010 WL 3076447, at *1 (W.D.N.C. Aug. 4, 2010) (finding appeal was not for

purpose of delay because “[t]he Appellant ha[d] ordered transcripts from his trial before the Magistrate

Judge, indicating the seriousness of the pursuit of his appeal”).

        Thus, the only question is whether the appeal will raise “a substantial question of law or fact

likely to result in” either “reversal . . . [or] an order for a new trial.” 18 U.S.C. § 3143(b)(1)(B). As

explained below, at least three substantial questions justify Mr. Lindberg’s release pending appeal:

whether the Court impermissibly directed a verdict on the “official act” element, whether substantial

evidence supports a finding of an “official act,” and whether § 666(a)(2) must be limited to “official

acts” to preserve its constitutionality.

        A.      A Substantial Question Exists as to Whether the Court Impermissibly Directed
                a Verdict in its Instruction on the “Official Act” Element, and This Question
                Would Require a New Trial if the Appeal Succeeds.

        As Mr. Lindberg explained in his motion for a judgment of acquittal or a new trial, the Fifth

and Sixth Amendments guarantee criminal defendants “the right to have a jury determine, beyond a

reasonable doubt, [the defendant’s] guilt of every element of the crime with which he is charged.”

Mem. in Supp. of Mot. for Judgment of Acquittal or New Trial at 2-15, Dkt. No. 213-1 (“Lindberg

Mem.”) (citing United States v. Gaudin, 515 U.S. 506, 522-23 (1995)). Specifically, two steps are the sole



                                    4
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 4 of 17
province of the jury: “(1) determining the facts as to each element of the crime, and (2) applying the

law as instructed by the judge to those facts.” United States v. Johnson, 71 F.3d 139, 142 (4th Cir. 1995).

        Mr. Lindberg has raised a substantial question about whether the Court infringed on this

principle by determining facts for the jury and instructing the jury on how to apply the law to the facts:

        In this case the charge is that the question or matter is the removal and replacement of
        the senior deputy commissioner in charge of overseeing the regulatory review of
        Defendant Lindberg’s insurance companies. You’re hereby instructed that the removal or
        replacement of a senior deputy commissioner by the commissioner would constitute an official act.

Tr. 1781:2-7 (emphasis added). Reasonable minds could disagree on whether this instruction deprived

the jury of both the ability to decide whether the facts adduced at trial showed the existence of an

“official act,” and the ability to apply the legal standard for an “official act,” as defined in McDonnell,

to the facts of this case. Thus, the instruction raises a substantial question of law.

        Although the Court has rejected this argument and concluded that the instruction was not

erroneous, this issue is nonetheless “substantial” under § 3143. Again, § 3143 does not require a court

to conclude that it incorrectly decided an issue or that it is likely to be reversed. Such a requirement

would be paradoxical: if a court believed its ruling was likely wrong, it would not have ruled that way

in the first place. Rather, § 3143 requires a court to decide only whether an issue “very well could be

decided the other way.” Steinhorn, 927 F.2d at 196. This issue meets that standard for four reasons.

        First, at trial, the government agreed with Mr. Lindberg and his codefendants that the jury

should get to decide whether the evidence in the case showed the existence of an “official act.” Trial

Tr. 1453:13-23; id. at 1456:15-19; Gov’t Mem. in Supp. of Proposed Jury Instructions 2, Dkt. No. 186

(“Whether something qualifies as an ‘official act’ is an issue for a properly instructed jury, so long as

it is not something the Supreme Court held categorically insufficient to constitute official action . . . .”).

Indeed, in district courts across the country, the government has proposed instructions that give the




                                    5
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 5 of 17
jury the right to decide the “official act” question.1 The government’s consistent position on this issue

and other courts’ acceptance of that position shows that reasonable judges could disagree with this

Court’s ruling.2

        Second, neither this Court nor the government has identified controlling precedent—or,

indeed, any other district court or circuit court decision—that has approved a similar instruction on

the “official act” element. And defense counsel has been unable to locate another court that has given

a similar instruction. This lack of any precedent, let alone “controlling precedent,” helps demonstrate

that the issue is a “substantial question” under § 3143. Miller, 753 F.2d at 23.

        Third, the uncertainty over the Court’s “official act” instruction is heightened by McDonnell

and a long line of other precedent on the right to a jury trial. See Lindberg Mem. 2-15. In McDonnell,

the Supreme Court repeatedly clarified that the “official act” element must be decided by the jury. As

one example, the Supreme Court noted that “[s]etting up a meeting, hosting an event, or calling an

official” may count as a decision or action under the second prong of the McDonnell test since a “jury

could conclude . . . that the official was attempting to pressure or advise another official on a pending

matter.” 136 S. Ct. at 2371 (emphasis added). As another example, after finding that “the jury was

improperly instructed on the meaning of ‘official act,’” id. at 2373, the Supreme Court remanded the

case to the Fourth Circuit to “resolve in the first instance” whether “there [was] sufficient evidence

for a jury to convict Governor McDonnell of committing or agreeing to commit an ‘official act.’” Id. at 2375



1
 E.g., United States’ Proposed Jury Instructions at 34-37, United States v. Gilbert, No. 2:17-cr-419 (N.D.
Ala. July 6, 2018); Government’s Supplemental Request to Charge at 2-4, United States v. Van Buren,
No. 1:16-cr-00243 (N.D. Ga. Oct. 25, 2017), Dkt. No. 77; United States’ Proposed Jury Instructions
at 22, United States v. Suhl, No. 4:15-cr-300 (E.D. Ark. July 6, 2016), Dkt. No. 91.
2
  See Jury Instructions at 23-24, United States v. Gilbert, No. 2:17-cr-419 (N.D. Ala. July 18, 2018) (final
jury instructions assigning official-act element to jury); United States v. Van Buren, 940 F.3d 1192, 1200
(11th Cir. 2019) (summarizing jury instructions assigning official-act element to jury), cert. granted on
other grounds, 206 L. Ed. 2d 822 (Apr. 20, 2020); Closing Instructions at 20, United States v. Suhl, No.
4:15-cr-300 (E.D. Ark. July 20, 2016), Dkt. No. 123 (assigning “official act” element to jury).


                                    6
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 6 of 17
(emphasis added). It instructed the Fourth Circuit to set the case for a new trial if it found sufficient

evidence. It is possible that other judges could read these statements and conclude that McDonnell left

the “official act” element to the jury. And these judges would have good reason to adopt this reading

in light of Supreme Court and circuit precedent requiring juries to find every element of an offense

beyond a reasonable doubt. E.g., Gaudin, 515 U.S. at 514; United States v. Ramirez-Castillo, 748 F.3d 205,

214 (4th Cir. 2014); Johnson, 71 F.3d at 142.

        Finally, another circuit has found a “substantial question” under § 3143 in a case where the

district court failed to submit a full and correct “official act” instruction to a jury for its consideration.

In United States v. Van Buren, the district court neglected to instruct the jury that only matters “similar

in nature to a lawsuit before a court, a determination before an agency, or a hearing before a

committee” fall under the definition of an “official act.” 940 F.3d 1192, 1203 (11th Cir. 2019) (internal

quotation mark omitted), cert. granted on other grounds, 206 L. Ed. 2d 822 (U.S. Apr. 20, 2020). Though

the district court initially denied an appeal bond to the defendant, the Eleventh Circuit granted one

without opposition from the United States. See Order, United States v. Van Buren, No. 18-12024 (11th

Cir. Aug. 6, 2018) (granting appeal bond); Minute Sheet, United States v. Van Buren, No. 16-cr-243, Dkt.

No. 108 (N.D. Ga. May 2, 2018) (district court’s order denying appeal bond). Ultimately, the Eleventh

Circuit sided with the defendant and held that the district court’s erroneous instruction deprived the

jury of the ability to properly identify a “question” or “matter” that met McDonnell’s standards. Van

Buren, 940 F.3d at 1197. Here too, this Court should grant release pending appeal and allow the Fourth

Circuit to decide for itself whether the Court’s instruction deprived the jury of a similar opportunity

to identify the components of an “official act.”

        For these reasons, the propriety of the Court’s “official act” instruction is a “substantial

question” under § 3143. This issue is also “likely to result in [ ] reversal . . . [or] an order for a new

trial.” 18 U.S.C. § 3143(b). To decide this inquiry, the Court must assume that the Fourth Circuit will



                                    7
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 7 of 17
agree with Mr. Lindberg’s arguments on appeal. Steinhorn, 927 F.2d at 196. Once that assumption is

made, it is clear that the Fourth Circuit’s remedy would be a new trial. A new trial is the standard

remedy for erroneous jury instructions. E.g., McDonnell, 136 S. Ct. at 2375.3

        B.      A Substantial Question Exists as to Whether a Reasonable Jury Could Have
                Found an “Official Act,” and Reversal Would Result if the Appeal Succeeds.

        A second substantial question is whether there is sufficient evidence of an “official act.”

McDonnell raised the bar for an “official act”: the term is now limited to a “decision” or “action” on

“a formal exercise of governmental power that is similar in nature to a lawsuit before a court, a

determination before an agency, or a hearing before a committee.” McDonnell, 136 S. Ct. at 2372. Since

McDonnell, only a few courts have addressed this definition, but these decisions have not gone far

beyond McDonnell’s plain language in defining what counts as an “official act.” Many decisions, often

unpublished, merely confirm that activities that are nearly identical to lawsuits or administrative

determinations are “official acts.” Cf. United States v. Lee, 919 F.3d 340, 354 (6th Cir. 2019) (charging

decisions in a criminal case); United States v. Malkus, 696 F. App’x 251, 252 (9th Cir. 2017) (non-

precedential) (judicial monetary awards); United States v. Skelos, 707 F. App’x 733, 739 (2d Cir. 2017)

(non-precedential) (legislation); United States v. Conrad, 760 F. App’x 199, 208 (4th Cir. 2019) (per

curiam) (non-precedential) (awarding of government contracts); United States v. Suhl, 885 F.3d 1106,

1113 (8th Cir. 2018) (increase in Medicaid reimbursements to company); United States v. Halloran, 664

F. App’x 23, 28-29 (2d Cir. 2016) (non-precedential) (allocation of state funds). This Court’s


3
  Because the instruction in this case directed the jury to find an element of a crime, it is a structural
error that requires the Fourth Circuit to order a new trial; the court cannot engage in a harmless-error
analysis as an alternative basis to affirm. Lindberg Mem. 12-13. Even if the Fourth Circuit could engage
in this analysis, the error was not harmless: A reasonable jury could have concluded that the
reassignment of tasks from one employee to another was not similar to a lawsuit, hearing, or
administrative determination—especially since the trial evidence showed that such reassignments were
routine and could be accomplished through casual, informal conversations. Lindberg Mem. 13-15.
Like McDonnell, this case does not present an instance where a court can deem a constitutional error
harmless beyond a reasonable doubt. 136 S. Ct. at 2375.


                                    8
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 8 of 17
conclusion that the “removal or replacement” of an employee is an “official act” was the first of its

kind. No other district court or circuit court decision, let alone one in the Fourth Circuit, has found

that the “removal or replacement” of a government employee is similar to a decision on a lawsuit,

hearing, or administrative determination. This lack of “controlling precedent” and the “novel[ty]” of

this issue reinforce that it is a “substantial question” under § 3143. Miller, 753 F.2d at 23.

        This Court’s statements during trial underscore the uncertainty and lack of existing precedent

on whether the removal or replacement of an employee is an “official act.” The Court repeatedly

acknowledged that this issue was one that the Fourth Circuit, and perhaps the Supreme Court, would

ultimately need to decide, and it conceded that appellate courts could send the case back. See Trial Tr.

1359:5-7 (“And there’s nothing in the Fourth Circuit that directly answers that question yet, but we’ll

get the answer in this case if we send her up.”); id. at 1451:2-7 (“So what it is down to is the Court

making a determination, the Court believes, legally as to whether something is an official act under

the statute. And the -- because that’s the only way we can have absolute consistency. And then the

Court of Appeals, and maybe the Supreme Court, will determine whether or not such thing is an

official act.”); id. at 1452:5-11 (“I cannot imagine that this is not something that judges are going to

have to make the call on and then the Court of Appeals is going to have to decide if we are right or

wrong about that. The courts have given us guidance. The Supreme Court has given us guidance about

what is and what isn’t, and they’ve given us some examples of that.”); id. at 1453:1-4 (“So I think it’s

got to be clear and I think it’s going to be clear after this case. And if not, if the Court of Appeals

sends it back, then I think it will be very, very unclear.”); id. at 1455:25-1456:6 (“And I’m either right

or wrong on it. If it is that two juries can find the same act, I think that’s -- I think that would be silly.

I think the Court of Appeals needs to look at what the evidence of the act was. And if they think it’s

not an official act, then they can send it back. And if they think it is an official act, then they should

affirm if it goes there.”)



                                    9
     Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 9 of 17
        During the hearing on Mr. Lindberg’s motion to dismiss, the Government agreed that this

case did not present a clear example of an “official act,” noting that “[t]here are very few cases that

fall into the middle of the spectrum like this case does.” Mot. to Dismiss Tr. 15:22-23, Dkt. No. 84.

        These frank acknowledgements were appropriate, since this case will present a matter of first

impression for not only the Fourth Circuit but all circuit courts.

        United States v. Fattah does not remove the uncertainty around this question. 914 F.3d 112 (3d

Cir. 2019). Although this Court relied on Fattah in finding an “official act,” Fattah does not address

the precise issue in this case. Fattah holds only that when a “public official hires an employee to work

in his government office, he has engaged in an official act.” Id. at 157. It does not answer whether an

action affecting an existing employee—here, the removal or replacement of an employee on certain

tasks—constitutes an “official act.” And regardless, Fattah neither binds this Court nor the Fourth

Circuit, which is free to disagree with Fattah’s holding when analyzing the issue in this case.

        This Court should follow the lead of other courts that have granted release pending appeal

because of similar uncertainty over the meaning of “official act”—even when those defendants

ultimately lost on appeal. For example, in McDonnell, the Fourth Circuit granted release pending appeal

to Governor McDonnell, No. 15-4019 (4th Cir. Jan. 26, 2015), but it ultimately rejected his argument,

United States v. McDonnell, 792 F.3d 478, 486 (4th Cir. 2015), vacated and remanded, 136 S. Ct. 2355 (2016).

Similarly, in United States v. Jefferson, the district court granted release pending appeal to an honest-

services fraud defendant who challenged a jury instruction defining an “official act.” No. 1:07-cr-209

(E.D. Va. Nov. 18, 2009), Dkt. No. 619. That defendant also lost his appeal. United States v. Jefferson,

674 F.3d 332, 335, 354-55 (4th Cir. 2012), as amended (Mar. 29, 2012). Like these courts, this Court

should grant release, even if it believes Mr. Lindberg will lose on appeal, if it finds that this case

presents a substantial issue that the Fourth Circuit has not offered guidance on before.




                                   10
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 10 of 17
        Finally, this issue meets § 3143’s requirement that a favorable decision from the Fourth Circuit

would likely result in reversal. If the Fourth Circuit finds that Mr. Lindberg was convicted on

insufficient evidence of an “official act,” the necessary remedy would be reversal and an order to enter

a judgment of acquittal on at least honest-services fraud. No other remedy exists for challenges to the

sufficiency of the evidence, since the Double Jeopardy Clause bars retrial. See United States v. Akpi, 26

F.3d 24, 26 (4th Cir. 1994) (“The Double Jeopardy Clause affords protection against a retrial following

reversal based solely on evidentiary insufficiency.”). Thus, the insufficiency of evidence of an “official

act” provides a second substantial question that warrants Mr. Lindberg’s release.

        C.      A Substantial Question Exists as to Whether 18 U.S.C. § 666(a)(2) Must Be
                Limited to “Official Acts” to Preserve Its Constitutionality, and This Question
                Would Result in Either a New Trial or Reversal if the Appeal Succeeds.

        The appeal will present a third substantial question for the Fourth Circuit—specifically,

whether 18 U.S.C. § 666(a)(2) is limited to bribes and kickbacks involving “official acts” in cases

related to public officials. Although this Court found no such limitation, this question is novel for the

Fourth Circuit, and no controlling precedent exists on it. Miller, 753 F.2d at 23. Indeed, under

McDonnell and United States v. Jennings, 160 F.3d 1006 (4th Cir. 1998), there are substantial questions

about whether an “official act” is a component of § 666. Steinhorn, 927 F.2d at 196.

        The constitutional concerns raised in McDonnell demonstrate that, in cases involving public

officials, § 666 cannot punish conduct that does not involve an “official act.” In McDonnell, the

government agreed to give meaning to the vague phrase “the intangible right of honest services” in

18 U.S.C. § 1346 by limiting it to the conduct prohibited by 18 U.S.C. § 201: bribes or kickbacks given

in exchange for “official acts,” which the government defined to encompass “any decision or action,

on any question or matter, that may at any time be pending, or which may by law be brought before

any public official, in such official’s official capacity.” McDonnell, 136 S. Ct. at 2365, 2367 (emphases

and internal quotations marks omitted). But the Supreme Court rejected the government’s



                                   11
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 11 of 17
interpretation of an “official act” because it raised three “significant constitutional concerns.” Id. at

2372. First, the Supreme Court held that the government’s proposed definition would cast a “pall”

over constituents’ efforts to lobby their elected officials; the proposed definition was so broad that

“[o]fficials might wonder whether they could respond to even the most commonplace requests for

assistance, and citizens with legitimate concerns might shrink from participating in democratic

discourse.” Id. Second, despite the government’s effort to replace a vague phrase—“the intangible

right of honest services”—with one that was more concrete, the Supreme Court remained concerned

that, under the government’s proposed definition, “public officials could be subject to prosecution,

without fair notice, for the most prosaic interactions.” Id. at 2373. Finally, the Supreme Court noted

the “significant federalism concerns” raised by the government’s broad definition, which intruded on

a state’s “prerogative to regulate the permissible scope of interactions between state officials and their

constituents.” Id.

        In light of these three concerns, the Supreme Court adopted the definition of “official act”

that persists today: a decision or action on a formal exercise of governmental power similar to a lawsuit,

hearing, or administrative determination. Id. at 2374. Since McDonnell, the government has continued

to use the Supreme Court’s definition in honest-services fraud prosecutions, likely recognizing that a

failure to narrow the phrase “the intangible right of honest services” in this manner would render its

prosecutions unconstitutional.

        The same concerns that animated McDonnell exist with § 666(a)(2). The statute punishes

anyone who gives a thing of value to a government agent “in connection with any business,

transaction, or series of transactions of such organization, government, or agency.” In its broadest

sense, “any business, transaction, or series of transactions” would capture the unconstitutional

definition proposed by the government in McDonnell: “any decision or action, on any question or

matter, that may at any time be pending, or which may by law be brought before any public official,



                                   12
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 12 of 17
in such official’s official capacity.” McDonnell, 136 S. Ct. at 2367 (emphases removed). Yet despite

these concerns, the government refused to limit § 666 to “official acts” in this case. It conceded only

that “[t]he following actions performed or agreed to be performed by the government agent, without

more, are not sufficient to establish a violation of Title 18, United States Code, Section 666: setting

up a meeting, hosting an event, talking to another official, sending a subordinate to a meeting, or

simply expressing support for a constituent.” Trial Tr. 1784:13-18. But this instruction allows any

other “commonplace request[ ] for assistance” to fall within § 666, McDonnell, 136 S. Ct. at 2372, and

the Court offered no other guidance to the jury on the law it was required to apply. Although this

Court agreed with the government at trial, the Fourth Circuit could disagree based on the concerns

identified in McDonnell.

        Jennings further shows that the Court’s decision could be decided another way by the Fourth

Circuit. In Jennings, the Fourth Circuit affirmed a conviction under § 666 because “a reasonable juror

could have concluded that there was a course of conduct involving” payments of bribes “in exchange

for a pattern of official actions favorable to [the defendant’s] companies.” 160 F.3d at 1018 (emphasis

added). The parties in that case appeared not to dispute that § 666 would be limited to “official acts,”

and the Fourth Circuit repeatedly endorsed that reading in its opinion, using the terms “official act”

or “official action” 35 times when describing the conduct punished by § 666. See generally 160 F.3d

1006. The repeated use of these terms makes sense since, as Jennings observes, § 666 grew out of § 201

and was enacted to resolve a circuit split over whether § 201 applied to state officials. Id. at 1012-13.

Thus, Jennings further supports McDonnell’s extension to § 666.

        No controlling precedent has held otherwise. Although other circuit courts have commented

on this issue, none of them bind the Fourth Circuit, and none of them squarely decided whether § 666,

as applied to a state official, has an “official act” requirement. In United States v. Suhl, the Eighth Circuit

noted in dicta that § 666 lacks an “official act” requirement before finding, in any event, that the



                                   13
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 13 of 17
government had proven one. 885 F.3d 1106, 1112-13 (8th Cir. 2018). In United States v. Ng Lap Seng,

the Second Circuit assessed the constitutional concerns only “as applied” to a non-governmental UN

official in concluding that no “official act” element was required. 934 F.3d 110, 130-37 (2d Cir. 2019).

And in any event, Ng Lap Seng’s discussion of this element was not necessary to the decision, since the

district court had given an “official act” instruction for § 666, id. at 138-39, and the Second Circuit

found the trial evidence sufficient to support the conviction, see id. at 140.

         Even if these decisions had answered the question at issue, they do not bind the Fourth Circuit,

and there is “real reason to believe that this circuit would depart from” the reasoning of those

decisions. Giancola, 754 F.2d at 901. The decisions offer little persuasive value, since their rationales

overlook a puzzling result: If § 666 has no “official act” requirement, then Governor McDonnell could

have been successfully prosecuted under that statute. This result would leave McDonnell as dead-letter

law. Lindberg Mem. at 24. And in the end, this Court’s inquiry is limited to whether there is a

substantial question here—not which way the Fourth Circuit will ultimately rule.

         If the Fourth Circuit agrees with Mr. Lindberg on this substantial question, the remedy will be

a new trial or reversal. A new trial is the typical remedy for jury instruction errors.4 In addition, if the

Fourth Circuit also agrees that the government failed to introduce sufficient evidence on an “official

act,” reversal will be required instead.

III.     The Global Pandemic Makes a Decision on Release Pending Appeal Particularly
         Critical.

         The COVID-19 pandemic places additional importance on the decision to grant Mr. Lindberg

release pending appeal. Mr. Lindberg is 50-years-old, making him more susceptible to the disease than


4
  No harmless error exists here because, for the reasons explained in Mr. Lindberg’s motion for a
judgment of acquittal or a new trial, a reasonable jury could have found a lack of an “official act” in
this case. Lindberg Mem. 14-15, 27-28. A properly instructed jury could have found that task
reassignment is not an “official act” in light of evidence that such reassignments occurred informally
and regularly and did not guarantee any outcomes on regulatory matters. Id.


                                      14
       Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 14 of 17
others. A recent study showed that the “risk of death from the disease rose with each decade of age.”

Erin Schumaker, Risk for severe COVID-19 increases with each decade of age, ABC News (Apr. 1, 2020),

https://abcnews.go.com/Health/risk-severe-covid-19-increases-decade-age/story?id=69914642.

The facts support that conclusion. Data from the Centers for Disease Control and Prevention shows

that people between the ages of 50 and 64 are 4 times more likely to be hospitalized for COVID-19

complications and 30 times more likely to die from the disease than people between ages 18 and 29.

Coronavirus Disease 2019 (COVID-19), Centers for Disease Control and Prevention (Aug. 10, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-

death-by-age.html. The risks may be particularly acute for prisoners of advancing age. One study

found that “[t]he COVID-19 case rate for prisoners was 5.5 times higher than the US population case

rate of 587 per 100,000.” Brendan Saloner, COVID-19 Cases and Deaths in Federal and State Prisons,

JAMA Network (July 8, 2020), https://jamanetwork.com/journals/jama/fullarticle/2768249.

       In addition to these issues, the pandemic will make it more difficult for counsel to

communicate with Mr. Lindberg during the pendency of his appeal. As discussed in Mr. Lindberg’s

sentencing memorandum, the Bureau of Prisons has put in place extensive protocols to stem the

spread of the virus, including mandatory lockdowns and limited access to telephone or e-mail.

Lindberg Sentencing Mem. 31-34, Dkt. No. 246. Although these protocols may be necessary to ensure

the safety of those committed to the Bureau’s custody during the pandemic, they will undoubtedly

stymie essential communications between Mr. Lindberg and his counsel.

        Mr. Lindberg’s appeal will undoubtedly present novel and difficult questions. The Fourth

Circuit could agree with Mr. Lindberg’s arguments and reverse or remand for a new trial. In light of

this possibility and the unique risks presented by the pandemic, it makes little sense to subject Mr.

Lindberg to prison while the Fourth Circuit resolves his appeal.




                                   15
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 15 of 17
IV.     If the Court Denies Release, It Should Set a Report Date that Allows the Fourth Circuit
        Reasonable Time to Adjudicate an Appeal of the Denial.

        If the Court denies Mr. Lindberg release under § 3143, then it should set Mr. Lindberg’s date

for self-reporting to the Bureau of Prisons at least 90 days from his sentencing date to allow time for

him to appeal the denial and to provide the Fourth Circuit with unhurried time to adjudicate that

appeal. Denials of release under § 3143 are appealable under 18 U.S.C. § 3145(c), which states that the

“appeal shall be determined promptly.” See also Fed. R. App. P. 9(b). Although the COVID-19

pandemic may affect the Fourth Circuit’s typical timetable for resolving appeals involving prisoner

release, 90 days should provide sufficient time for Mr. Lindberg and the government to brief this issue,

for the Fourth Circuit to hold oral argument if necessary, and for that court to reach a conclusion.

                                             CONCLUSION

        This Court should grant Mr. Lindberg release under § 3143 while the Fourth Circuit resolves

the substantial questions presented in this case.

 Dated: August 17, 2020                              Respectfully Submitted,

                                                     /s/ Robert T. Smith
 Jeffrey C. Grady (N.C. Bar. No. 32695)              Robert T. Smith (admitted pro hac vice)
 Katten Muchin Rosenman LLP                          Rajesh R. Srinivasan (admitted pro hac vice)
 550 S. Tryon Street, Suite 2900                     Katten Muchin Rosenman LLP
 Charlotte, NC 28202                                 2900 K Street, NW – Suite 200
 704-444-2036                                        Washington, DC 20007
 jeff.grady@kattenlaw.com                            202-625-3500
                                                     robert.smith1@katten.com
 Aaron Zachary Tobin (N.C. Bar. No. 50019)           rajesh.srinivasan@katten.com
 Condon Tobin Sladek Thornton, PLLC
 8080 Park Lane, Suite 700                           Brandon N. McCarthy (admitted pro hac vice)
 Dallas, TX 75231                                    Rachel M. Riley (admitted pro hac vice)
 214-265-3800                                        Katten Muchin Rosenman LLP
 atobin@ctstlaw.com                                  1717 Main Street, Suite 3750
                                                     Dallas, TX 75201
                                                     214-765-3600
                                                     brandon.mccarthy@katten.com
                                                     rachel.riley@katten.com

                                        Counsel to Greg Lindberg



                                     16
      Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 16 of 17
                               CERTIFICATION OF SERVICE

       I hereby certify that on August 17, 2020, I electronically filed the foregoing motion with the

Clerk of Court using the CM/ECF system, which will send notification to counsel of record.


                                                   /s/ Robert T. Smith
                                                   Robert T. Smith (admitted pro hac vice)
                                                   Counsel to Greg Lindberg




                                   17
    Case 5:19-cr-00022-MOC-DSC Document 254 Filed 08/17/20 Page 17 of 17
